Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12, and 14- 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (U.S. 2010/0227046 A1, hereinafter refer to Kato) in view of Shin et al. (U.S. 2020/0083063 A1, hereinafter refer to Shin).
Regarding Claim 1: Kato discloses a substrate processing apparatus (see Kato, Figs.1-2, 13-14, and 18 as shown below, Fig.5, and ¶ [0003]) comprising: 

    PNG
    media_image1.png
    555
    905
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    670
    890
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    550
    685
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    637
    562
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    742
    994
    media_image5.png
    Greyscale

a rotary table (2) on which a substrate (W) is placed, the rotary table (2) being circular in a plan view normal to the rotary table (2) (see Kato, Figs.1-2 and 18 as shown above); 
a showerhead provided above the rotary table (2) so as to face the rotary table (2) and configured to supply a raw material gas to the substrate (W) (see Kato, Figs.1-2 and 18 as shown above and ¶ [0057]- ¶ [0061]); 
two separation gas nozzles (41/42) each configured to discharge separation gas toward the rotary table (2) (see Kato, Figs.1-2 and 18 as shown above and ¶ [0057]- ¶ [0061]); 
two projections (4) projecting downwardly toward the rotary table (2) and each having a groove in which a corresponding one of the two separation gas nozzles (41/42) is disposed (see Kato, Fig.13 as shown above, Figs.11-12, and ¶ [0123]- ¶ [0125]); and
an optical sensor (102a/102b/102c) situated over the showerhead (see Kato, Fig.1 as shown above, Fig.5, and ¶ [0050]- ¶ [0056]),
wherein the showerhead has a bottom plate (11/5/30) and having a window (201) formed therein, the showerhead and the bottom plate (11/5/30) being interposed between the two projections (4) in a circumferential direction of the rotary table (2) in the plan view (see Kato, Figs.1-2 and 18 as shown above), 
wherein the bottom plate (11/5/30) includes: 
a bottom surface facing the rotary table (2), the bottom surface having gas discharge holes (33) formed therein for discharging the raw material gas (see Kato, Figs.1-2, 14, and 18 as shown above, ¶ [0059], ¶ [0126]- ¶ [0127], and ¶ [0132]); 
a center-side edge situated toward a center of the rotary table (2) in the plan view (see Kato, Fig.18 as shown above); 
a first edge extending from the center-side edge toward an outer perimeter of the rotary table (2) along a radial direction of the rotary table (2) in the plan view (see Kato, Fig.18 as shown above); and 
a second edge extending from the center-side edge toward the outer perimeter of the rotary table (2) along a radial direction of the rotary table (2) in the plan view, the second edge being situated downstream relative to the first edge in a direction of rotation of the rotary table (2) (see Kato, Fig.18 as shown above), 
wherein the second edge has a step formed therein, and the step overlaps the window when the showerhead is viewed from above, and 
wherein the optical sensor (102a/102b/102c) is configured to detect a height of the rotary table (2), a height of the showerhead, and a height of the substrate (W), by emitting light from above the showerhead to a predetermined location of the rotary table (2), the step of the bottom plate (11/5/30), and the substrate (W), and by receiving reflection light from the rotary table (2), the step of the bottom plate (11/5/30), and the substrate (W) through the window (201) (see Kato, Figs.1-2 and 18 as shown above, Fig.5, and ¶ [0050]- ¶ [0056]).  
Kato is silent upon explicitly disclosing wherein the showerhead has a bottom plate and an upper plate situated over the bottom plate, the upper plate having a window formed therein.
Before effective filing date of the claimed invention the disclosed showerhead were known to have an upper plate situated over the bottom plate, the upper plate having a window formed therein in order to cover the upper portion of the chamber. 
For support see Shin, which teaches wherein the showerhead has a bottom plate (40/42) and an upper plate (22) situated over the bottom plate (40/42), the upper plate (22) having a window (50) formed therein (see Shin, Figs.7-8 and ¶ [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kato and Shin to enable the showerhead to have a bottom plate (40/42) and an upper plate (22) situated over the bottom plate (40/42), the upper plate (22) having a window (50) formed therein as taught by Shin in order to cover the upper portion of the chamber (see Shin, Figs.7-8 and ¶ [0058]).
Regarding Claim 2: Kato as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Kato and Shin further teaches wherein the optical sensor (102a/102b/102c) is a two-dimensional laser displacement meter (see Kato, Fig.1 as shown above and Fig.5).  
Regarding Claim 3: Kato as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Kato and Shin further teaches wherein the step is formed in a periphery of the bottom plate (11/5/30) (see Kato, Fig.1 as shown above).
Regarding Claim 5: Kato as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Kato and Shin further teaches wherein the rotary table (2) includes a plurality of substrate mounting areas (24) provided on an upper surface of the rotary table (2) along a circumferential direction of the rotary table (2), each of the plurality of substrate mounting areas (24) being configured to place the substrate (W) (see Kato, Figs.1-2 and 18 as shown above).  
Regarding Claim 6: Kato as modified teaches a substrate processing apparatus as set forth in claim 5 as above. The combination of Kato and Shin further teaches wherein a plurality of optical sensors (102a/102b/102c) each being the optical sensor, wherein the plurality of optical sensors (102a/102b/103c) are provided along a radial direction of the rotary table (2) (see Kato, Fig.1 as shown above and Fig.5).  
Regarding Claim 7: Kato as modified teaches a substrate processing apparatus as set forth in claim 5 as above. The combination of Kato and Shin further teaches wherein a controller (108/100) configured to perform processes including 
(a) rotating the rotary table (2) while causing the optical sensor (102a/102b/102c) to emit light of a first light quantity (see Kato, Fig.1 as shown above and Fig.5), and 
(b) after step (a), rotating the rotary table (2) while causing the optical sensor (102a/102b/102c) to emit light of a second light quantity different from the first light quantity (see Kato, Fig.1 as shown above and Fig.5).  
Regarding Claim 8: Kato as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Kato and Shin further teaches wherein a computing device (100/108) configured to calculate a distance between the rotary table (2) and the showerhead based on the height of the rotary table (2) and the height of the showerhead (see Kato, Fig.1 as shown above and Fig.5).  
Regarding Claim 9: Kato as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Kato and Shin further teaches wherein the reflection light received from the rotary table (2) and the bottom plate (11/5/30) is diffused reflection light (see Kato, Fig.1 as shown above and Fig.5), and 
the reflection light received from the substrate (W) is regular reflection light (see Kato, Fig.1 as shown above and Fig.5).  
Regarding Claim 10: Kato as modified teaches a substrate processing apparatus as set forth in claim 2 as above. The combination of Kato and Shin further teaches wherein the step is formed in a periphery of the bottom plate (11/5/30) (see Kato, Fig.1 as shown above).  
Regarding Claim 11: Kato as modified teaches a substrate processing apparatus as set forth in claim 10 as above. The combination of Kato and Shin further teaches wherein a computing device (100/108) configured to calculate a distance between the rotary table (2) and the showerhead based on the height of the rotary table (2) and the height of the showerhead (see Kato, Fig.1 as shown above and Fig.5).  
Regarding Claim 12: Kato as modified teaches a substrate processing apparatus as set forth in claim 11 as above. The combination of Kato and Shin further teaches wherein the reflection light received from the rotary table (2) and the bottom plate (11/5/30) is diffused reflection light (see Kato, Fig.1 as shown above and Fig.5), and 
the reflection light received from the substrate (W) is regular reflection light (see Kato, Fig.1 as shown above and Fig.5).  
Regarding Claim 14: Kato as modified teaches a substrate processing apparatus as set forth in claim 12 as above. The combination of Kato and Shin further teaches wherein the rotary table (2) includes a plurality of substrate mounting areas (24) provided on an upper surface of the rotary table (2) along a circumferential direction of the rotary table (2), each of the plurality of substrate mounting areas (24) being configured to place the substrate (W) (see Kato, Figs.1-2 and 18 as shown above).  
Regarding Claim 15: Kato as modified teaches a substrate processing apparatus as set forth in claim 14 as above. The combination of Kato and Shin further teaches wherein a plurality of optical sensors (102a/102b/102c) each being the optical sensor, wherein the plurality of optical sensors (102a/102b/102c) are provided along a radial direction of the rotary table (2) (see Kato, Fig.1 as shown above and Fig.5).  
Regarding Claim 16: Kato as modified teaches a substrate processing apparatus as set forth in claim 15 as above. The combination of Kato and Shin further teaches wherein a controller (108/100) configured to perform processes including
(a) rotating the rotary table (2) while causing the optical sensor (102a/102b/102c) to emit light of a first light quantity (see Kato, Fig.1 as shown above and Fig.5), and 
(b) after step (a), rotating the rotary table (2) while causing the optical sensor (102a/102b/102c) to emit light of a second light quantity different from the first light quantity (see Kato, Fig.1 as shown above and Fig.5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896